      Case 2:20-cv-16107 Document 1 Filed 11/13/20 Page 1 of 10 PageID: 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


 ALLIED WORLD NATIONAL ASSURANCE                   Case No.:
 COMPANY,
                                                                    Civil Action
                      Plaintiff,
                                                     COMPLAINT FOR DECLARATORY
        v.                                                   JUDGMENT

 SITO MOBILE, LTD.; GERALD F. HUG, and
 KURT W. STREAMS,

                      Defendants.


       Plaintiff, Allied World National Assurance Company (“Allied World”), by and through its

attorneys, Kennedys CMK LLP, brings this Complaint for Declaratory Judgment against

Defendants SITO Mobile, Ltd., Gerard F. Hug, and Kurt W. Streams, and alleges as follows:

                                      INTRODUCTION

       1.     This insurance coverage action arises from an underlying lawsuit commenced on

August 12, 2019 by the Securities and Exchange Commission (the “SEC Enforcement Action”)

against Allied World’s insureds, Gerard F. Hug and Kurt W. Streams (collectively, the “Insured

Persons”).

       2.     Allied World issued a $5 million Excess Directors & Officers Liability Insurance

Following Form Policy (the “Allied World Excess Policy”) to SITO Mobile, Ltd. (“SITO”) for the

May 31, 2016 to May 31, 2017 Policy Period. The Allied World Excess Policy attaches excess of

the $5 million primary policy (the “Primary Policy”) issued by Federal Insurance Company

(“Chubb”).

       3.     By letter dated October 15, 2020, Mr. Hug provided notice, for the first time, of the

SEC Enforcement Action under the Allied World Excess Policy. To date, Mr. Streams has not
      Case 2:20-cv-16107 Document 1 Filed 11/13/20 Page 2 of 10 PageID: 2




provided notice or sought coverage under the Allied World Excess Policy in connection with the

SEC Enforcement Action.

          4.   Because Mr. Hug did not provide notice of the SEC Enforcement Action to Allied

World until October 15, 2020, over fourteen (14) months after the SEC filed the SEC Enforcement

Action, Mr. Hug breached a condition precedent to coverage under the Allied World Excess

Policy.

          5.   Because Mr. Streams has not provided notice of the SEC Enforcement Action to

date, Mr. Streams breached a condition precedent to coverage under the Allied World Excess

Policy.

          6.   Allied World therefore seeks a declaration that it is not required to provide coverage

for the Insured Persons under the Allied World Excess Policy in connection with the SEC

Enforcement Action.

                                VENUE AND JURISDICTION

          7.   Allied World maintains its principal place of business in New York and is

incorporated under the laws of the State of New Hampshire. At all relevant times, Allied World

was and is authorized to do business in the State of New Jersey.

          8.   SITO maintains its principal place of business in New Jersey and is incorporated

under the laws of the State of Delaware.1

          9.   Gerard F. Hug is a resident and citizen of New Jersey. After joining SITO in 2011,

Mr. Hug served as Chief Executive Officer (“CEO”) and director of the company from August




1
 SITO is not a defendant in the SEC Enforcement Action, and SITO has not requested that Allied
World provide SITO with coverage in connection with the SEC Enforcement Action. However,
as the Named Insured under the Allied World Excess Policy, Allied World has named SITO as a
party-defendant to this action in abundance of caution.


                                                 2
      Case 2:20-cv-16107 Document 1 Filed 11/13/20 Page 3 of 10 PageID: 3




2014 until his resignation on February 17, 2017. Mr. Hug transacts or has transacted business in

New Jersey and within this District.

          10.   Kurt W. Streams is a resident and citizen of Connecticut. Mr. Streams was SITO’s

Chief Financial Officer (“CFO”) from November 2013 until his resignation on March 10, 2017,

and SITO’s Chief Operating Officer (“COO”) from December 2016 until his resignation. Mr.

Streams transacts or has transacted business in New Jersey and within this District.

          11.   This Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332(a)(2) because the amount in controversy exceeds $75,000, exclusive of interest and

costs, and because this action involves a dispute between citizens of different states.

          12.   Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(a) and (c).

          13.   An actual controversy within the meaning of 28 U.S.C. § 2201 exists between the

parties concerning their respective rights, duties and obligations under the Allied World Excess

Policy.

                                  FACTUAL BACKGROUND

A.        The SEC Document Request

          14.   On March 17, 2017, the Securities and Exchange Commission issued a letter to

SITO Mobile, Ltd., advising SITO Mobile, Ltd. that “the staff of the United States Securities and

Exchange Commission is conducting an informal inquiry relating to the above-referenced matter

to determine if violations of the federal securities laws have occurred. In connection with this

investigation, the staff requests that your client, SITO Mobile, Ltd. (“SITO”) immediately

preserve, and voluntarily provide us with, the information and documents set forth in the enclosed

Attachment by 5:00 p.m., April 10, 2017.” (the “SEC Document Request”).




                                                 3
      Case 2:20-cv-16107 Document 1 Filed 11/13/20 Page 4 of 10 PageID: 4




B.     The SEC Enforcement Action

       15.     On August 2, 2019, the SEC filed a complaint against Gerard F. Hug and Kurt W.

Streams in in the United States District Court for the District of New Jersey, civil action number

19-cv-16290, asserting causes of action for: (1) Fraud in Connection with the Purchase of

Securities, Violations of Section 10(b) of the Exchange Act and Rule 10b-5; (2) Fraud in

Connection with the Offer or Sale of Securities, Violations of Section 17(a)(1) of the Securities

Act; (3) Fraud in Connection with the Offer or Sale of Securities, Violations of Section 17(a)(3)

of the Securities Act; (4) False Sarbanes-Oxley Certification, Violations of Rule 13a-14

(Defendant Hug); (5) False Sarbanes-Oxley Certification, Violations of Rule 13a-14 (Defendant

Streams); (6) Lying to Auditors and Falsification of Books and Records, Violations of Rules 13b2-

2 and 13b2-1 of the Exchange Act; and (7) Circumventing and Failing to Implement a System of

accounting Controls, Violations of Section 13(b)(5) of the Exchange Act. See Exhibit A.

       16.     The SEC Enforcement Action remains pending in this Court.2

C.     The Allied World Excess Policy

       17.     Allied World issued an Excess Directors & Officers Liability Insurance Following

Form Policy to SITO Mobile, Ltd. for the May 31, 2016 to May 31, 2017 Policy Period. See

Exhibit B. The Allied World Excess Policy provides a $5 million Limit of Liability, and attaches

excess of the $5 million Primary Policy. See Exhibit C.

       18.     As amended by Endorsement 5, the Insuring Clause of the Allied World Excess

Policy provides:




2
 Upon information and belief, we understand that Chubb is treating the SEC Enforcement Action
as a Claim first made during the May 31, 2016 to May 31, 2017 Policy Period.


                                                4
      Case 2:20-cv-16107 Document 1 Filed 11/13/20 Page 5 of 10 PageID: 5




               The Insurer shall pay the individuals and entities insured under the
               Primary Policy (also referred to herein as the “Insured”) for Loss
               after exhaustion by payments of all applicable underlying limits by
               either the Underlying Insurers as specified in Item 4 of the
               Declarations, the Insureds, any insurer under a difference-in-
               conditions policy written as specifically excess over the Limit of
               Liability provided by this Policy and/or any other party, subject to:

               A.      the terms and conditions of the Primary Policy as in effect
                       the first day of the Policy Period;

               B.      the Limit of Liability as stated in Item 3 of the Declarations;
                       and

               C.      the terms and conditions of, and the endorsements attached
                       to, this Policy.

       19.     The Allied World Excess Policy provides the following:

               NOTICE:         EXCEPT TO SUCH EXTENT AS MAY
                               OTHERWISE BE PROVIDED HEREIN, THE
                               COVERAGE    OF    THIS  POLICY   IS
                               GENERALLY LIMITED TO LIABILITY FOR
                               ONLY THOSE CLAIMS THAT ARE FIRST
                               MADE AGAINST THE INSUREDS DURING
                               THE POLICY PERIOD AND REPORTED IN
                               WRITING TO THE INSURER PURSUANT TO
                               THE TERMS HEREIN. PLEASE READ THE
                               POLICY CAREFULLY AND DISCUSS THE
                               COVERAGE THEREUNDER WITH YOUR
                               INSURANCE AGENT OR BROKER.

       20.     Section II.D.1 of the Allied World Excess Policy (“Loss Provisions”) provides that

“this Policy shall follow the notice of claim provisions of the Primary Policy, except as stated

otherwise herein.”

       21.     Section II.D.2 of the Allied World Excess Policy provides that “notice hereunder

shall be given to the Insurer at the address indicated in Item 8 of the Declarations.”

       22.     Item 8 of the Allied World Excess Policy’s Declarations provides the following:

               ITEM 8:         ADDRESS OF INSURER FOR ALL NOTICES
                               UNDER THIS POLICY:



                                                 5
         Case 2:20-cv-16107 Document 1 Filed 11/13/20 Page 6 of 10 PageID: 6




                                A.     Claim-Related Notices:
                                       noticeofloss@awac.com

                                B.     All Other Notices:
                                       1690 New Britain Ave.
                                       Farmington, CT 06032

         23.     Section VI. of the Primary Policy (“Reporting”), as amended by Endorsement 11,

to which the Allied World Excess Policy follows form, provides, in relevant part, the following:

                 (A)    The Insureds3 shall, as a condition precedent to exercising
                        any right to coverage under this Policy, give to the Company
                        written notice of any Claim no later than:

                        (1)     one hundred and eighty (180) days after this Policy
                                expires and is renewed with the Company; provided,
                                however, if the Parent Organization can provide to
                                the Company’s satisfaction that it was not reasonably
                                possible for the Insureds to give such notice within
                                the one hundred and eighty (180) day time period and
                                that subsequent notice was given as soon as
                                reasonably possible thereafter, the Company shall
                                waive the foregoing time period; or

                        (2)     sixty (60) days after: (a) this Policy expires or
                                terminates and is not renewed with the Company; or
                                (b) the expiration date of the Extended Reporting
                                Period, if applicable.

                 (B)    If during the Policy Period an Insured gives written notice
                        to the Company of:

                        (1)     circumstances which could give rise to a Claim;

                        (2)     receipt of a written request to toll or waive a statute
                                of limitations applicable to a Wrongful Act;

                        (3)     an Interview or a Securityholder Derivative
                                Demand Investigation; or

                        (4)     a request for Crisis Management Event Defense
                                Costs,



3
    Terms in bold are defined in the Primary Policy.


                                                  6
      Case 2:20-cv-16107 Document 1 Filed 11/13/20 Page 7 of 10 PageID: 7




                 then any Claim subsequently arising from the circumstances,
                 Wrongful Act, Interview, Securityholder Derivative Demand
                 Investigation or Crisis Management Event described in Paragraph
                 (B)(1) or (B)(2) or (B)(3) or (B)(4) above shall be deemed to have
                 been first made during the Policy Period in which such written
                 notice was first given by an Insured to the Company; provided any
                 such subsequent Claim is reported to the Company as soon as
                 practicable after the in-house general counsel or risk manager of the
                 Parent Organization becomes aware of such Claim.

D.     Correspondence

       24.       On March 18, 2017, the Insured provided Allied World with notice of the SEC

Document Request. See Exhibit D.

       25.       By letter dated October 15, 2020, Kasowitz Benson Torres LLP, on behalf of

Gerard F. Hug, wrote: “we write to prove notice under [the Allied World Excess Policy] of [the

SEC Enforcement Action].” Kasowitz further noted that Chubb “is currently providing a defense

in this matter,” and “we will inform you if and when the primary policy limits near exhaustion.”

See Exhibit E.

       26.       By letter dated October 29, 2020, Kasowitz noted that “the Chubb Primary Policy

is nearing exhaustion,” and asked Allied World to “promptly confirm coverage in writing.” See

Exhibit F.

       27.       By letter dated October 30, 2020, Allied World explained that “because the Insured

did not provide notice of the SEC Enforcement Action to Allied World until October 15, 2020,

over 14 months after the SEC filed the SEC Enforcement Action, the Insured breached a condition

precedent to coverage.” See Exhibit G.

       28.       By letter dated November 10, 2020, Kasowitz challenged Allied World’s denial of

coverage for the SEC Enforcement Action, and requested “one last time that Allied promptly

confirm coverage for Mr. Hug’s defense costs in the SEC Enforcement Action.” See Exhibit H.




                                                  7
      Case 2:20-cv-16107 Document 1 Filed 11/13/20 Page 8 of 10 PageID: 8




       29.       By letter dated November 13, 2020, Allied World responded to the points raised in

Kasowitz’s November 10, 2020 letter, and maintained its denial of coverage for the SEC

Enforcement Action. See Exhibit I.

                                            COUNT I

                              (Declaratory Judgment – Late Notice)

       30.       Allied World repeats, reiterates and realleges each and every allegation of the

preceding paragraphs as if set forth herein, verbatim and fully at length.

       31.       Under the Primary Policy, to which the Allied World Excess Policy follows form,

“The Insureds shall, as a condition precedent to exercising any right to coverage under this Policy,

give to the Company written notice of any Claim.”

       32.       Under the Primary Policy, after a notice of circumstance has been provided during

the Policy Period, “then any Claim subsequently arising from the circumstances, Wrongful Act,

Interview, Securityholder Derivative Demand Investigation or Crisis Management Event

described in Paragraph (B)(1) or (B)(2) or (B)(3) or (B)(4) above shall be deemed to have been

first made during the Policy Period in which such written notice was first given by an Insured to

the Company; provided any such subsequent Claim is reported to the Company as soon as

practicable after the in-house general counsel or risk manager of the Parent Organization

becomes aware of such Claim.”

       33.       The SEC Document Request was a notice of circumstance provided during the

Policy Period.

       34.       The SEC Enforcement Action is a “Claim subsequently arising from” the SEC

Document Request.




                                                 8
      Case 2:20-cv-16107 Document 1 Filed 11/13/20 Page 9 of 10 PageID: 9




       35.     However, Mr. Hug did not provide notice of the SEC Enforcement Action to Allied

World until October 15, 2020, over 14 months after the SEC filed the SEC Enforcement Action.

       36.     To date, Mr. Streams has not provided Allied World with notice of the SEC

Enforcement Action.

       37.     Therefore, the Insured Persons did not provide notice of the SEC Enforcement

Action “as soon as practicable after the in-house general counsel or risk manager of the Parent

Organization becomes aware of such Claim.”

       38.     The Insured Persons’ failure to provide notice of the SEC Enforcement Action in

accordance with the terms of the Primary Policy, to which the Allied World Excess Policy follows

form, is a breach of a condition precedent to coverage under the Allied World Excess Policy.

       39.     Allied World therefore has no obligation to provide coverage for Mr. Hug and Mr.

Streams under the Allied World Excess Policy in connection with the SEC Enforcement Action.

       40.     As a result of the foregoing, an actual and justiciable controversy exists between

Allied World and the Insured Persons regarding Allied World’s purported obligations under the

Allied World Excess Policy in connection with the SEC Enforcement Action.

       41.     Accordingly, Allied World is entitled to a declaration that it has no obligation to

provide coverage to the Insured Persons under the Allied World Excess Policy with respect to the

SEC Enforcement Action.

                                            COUNT II

                               (Breach of Contract – Late Notice)

       42.     Allied World repeats, reiterates and realleges each and every allegation of the

preceding paragraphs as if set forth herein, verbatim and fully at length.




                                                 9
     Case 2:20-cv-16107 Document 1 Filed 11/13/20 Page 10 of 10 PageID: 10




          43.   For the reasons set forth above, the Insured Persons breached a condition precedent

to coverage under the Allied World Excess Policy.

          44.   Therefore, the Insured Persons have breached the terms of the Allied World Excess

Policy.

          WHEREFORE, Plaintiff Allied World National Assurance Company prays for judgment

as follows:

          (a)   For a declaration that Allied World has no duty to provide coverage for Gerard F.

                Hug and Kurt W. Streams in connection with the SEC Enforcement Action;

          (b)   For a judgment against the Defendants on Count II (Breach of Contract); and

          (c)   For such other relief as is just and equitable herein.

                                               KENNEDYS CMK LLP



                                                      s/ Matthew J. Lodge
                                               Matthew J. Lodge, Esq.
                                               120 Mountain View Boulevard
                                               P.O. Box 650
                                               Basking Ridge, New Jersey 07920
                                               (908) 848-6300
                                               (908) 647-8390 Fax
                                               Matthew.Lodge@Kennedyslaw.com
                                               Attorneys for Plaintiff
                                               Allied World National Assurance Company

Dated: November 13, 2020




                                                  10
